Citation Nr: 0028987	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty for training from July 1979 
to August 1984.  

This matter arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which declined to reopen the veteran's 
claim for service connection for multiple sclerosis.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied 
entitlement to service connection for multiple sclerosis.  

2.  Additional evidence submitted since July 1996 concerning 
the veteran's multiple sclerosis includes opinion evidence 
from one of the veteran's treating sources regarding a link 
between her condition and service and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's claim of entitlement to service connection 
for multiple sclerosis is plausible and capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The rating decision in July 1996 which denied entitlement 
to service connection for multiple sclerosis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The evidence received since the July 1996 rating decision 
is new and material; thus, the claim for service connection 
for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The claim of entitlement to service connection for 
multiple sclerosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may also be granted for 
certain chronic disabilities on a presumptive basis if such 
is shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Multiple sclerosis is service-connected if 
manifest to a compensable degree within seven years after 
separation from service.  38 C.F.R. § 3.307.  

I.  New and Material Evidence

In this case, the RO denied the veteran's claim of 
entitlement to service connection for multiple sclerosis in a 
July 1996 decision.  The July 1996 decision was based on a 
finding that none of the evidence of record demonstrated the 
inservice origin of the veteran's multiple sclerosis or 
development within seven years of service separation.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence has been presented, the claim is 
reopened and all the evidence of record must be considered to 
determine whether it is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the three-
step analysis set forth in Elkins), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Initially, the Board notes that the evidence added since the 
1996 final decision includes lay statements and several 
statements from Ms. Mary Filipi, APRN, a treating source, 
regarding the origins of multiple sclerosis in the veteran.  
The most recent statement indicates that it is more likely 
than not that the condition made its initial presentation 
during service in the form of weakness.  An April 1999 
statement from Ms. Filipi indicated that the veteran's 
urinary and bowel incontinence in service could have also 
been a sign of multiple sclerosis.  This opinion evidence was 
not previously of record and is considered new.  The evidence 
is significant, since it does tend to prove or disprove the 
veteran's claim.  Her claim was denied because there was no 
evidence of a connection between multiple sclerosis and 
service.  The evidence is found to be potentially relevant, 
as it does address the reason why the claim was denied.  

The Board finds Ms. Filipi's June 2000 opinion to be new, as 
it was not of record at the time of the 1996 decision and not 
cumulative of any other evidence at that time.  In addition, 
as the statement is offered, in conjunction with the 
veteran's explanation of her reported history, to demonstrate 
that the condition was causally related to service, it is 
probative of the central issue in this case and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted since the 
July 1996 decision, and thus, the claim for service 
connection for multiple sclerosis must be reopened. 

II.  Well-grounded Analysis

Turning to the second step of the analysis, the Board must 
determine whether the veteran's claim for service connection 
for multiple sclerosis, is well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

In this case, the same evidence which served to reopen the 
veteran's claim for service connection also serves to well 
ground the claim.  In this respect, Ms. Filipi indicated in 
essence that the veteran did demonstrate the initial symptoms 
of multiple sclerosis in service.  This is a nexus opinion.  
Post-service records indicate that the veteran has had 
diagnoses of multiple sclerosis since 1995.  Hence, the 
veteran has presented a plausible basis to suggest that she 
currently has a disability and that this condition has been 
present since service.  

The Board finds that this evidence is sufficient to render 
the claim plausible and capable of substantiation; thus, the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1995), aff'd, 78 F.3d 604 
(Fed Cir. 1996) (per curiam).  The Board further notes that, 
as the claim is well grounded, the VA has a duty to assist 
under 38 U.S.C.A. § 5107(a) before evaluating the merits of 
the claim.  For the reasons set forth in the Remand section 
following the Order, the Board finds that further development 
must be accomplished by the RO before the Board may consider 
the merits of the veteran's claim for service connection for 
multiple sclerosis.



ORDER

The claim of entitlement to service connection for multiple 
sclerosis is reopened and found to be well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
multiple sclerosis, is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination and the securing of pertinent private and 
VA medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

The veteran has submitted a statement from Ms. Filipi that is 
sufficient to make the claim plausible.  However, the record 
does not contain any treatment records from Ms. Filipi or the 
Multiple Sclerosis Clinic.  The Board believes that review 
these records would be helpful.  Moreover, the opinion 
evidence indicates that the veteran has manifested signs and 
symptoms of multiple sclerosis prior to the diagnosis based 
on MRI in 1995.  Service connection can be granted for 
multiple sclerosis on a presumptive basis if the condition is 
manifest to a compensable degree within seven years following 
separation from service.  See 38 C.F.R. § 3.307, 4.124a, 
Diagnostic Code 8018 (1999).  The Board believes that, given 
the seven year presumption, a complete record of the 
veteran's medical history for the seven years following 
service would be helpful in shedding light on whether the 
condition was manifest to a compensable degree within that 
time period.  

Where the available evidence is too old to be adequate for 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)).  While the Board does not 
believe that additional examination would necessarily be 
helpful at this point, it does believe that evaluation of the 
veteran's medical history by a medical expert in 
demyelinating diseases and especially, multiple sclerosis, if 
possible, would be helpful in evaluating and clarifying the 
origins of her multiple sclerosis.  Specifically, given the 
records of the current treatment and treatment in the 
presumptive period, when they are obtained, along with the 
service and post-service record, the Board would ask that an 
examiner determine whether any objective indicators in the 
record support a finding that multiple sclerosis manifested 
either in service or within seven years thereafter.  It is 
therefore the conclusion of the Board that an appropriate 
specialist should review the claims file, and all the medical 
evidence associated with it, in order to make those 
determinations.  

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records from Mary L. Filipi, APRN, and 
the Multiple Sclerosis Clinic of the 
University of Nebraska Medical Center.  
She is also asked to submit a statement 
setting forth the bases upon which she 
made her opinion as to etiology of the 
veteran's condition.  

2.  The veteran should be asked to 
identify any additional treatment she 
received in the seven years post-service, 
and to submit release forms so that 
records of treatment can be obtained.  
The RO should attempt to obtain those 
records.  

3.  The veteran's file should then be 
reviewed by an appropriate specialist to 
determine the likelihood that any 
symptoms or signs of multiple sclerosis 
were manifested either in service or 
within seven years following separation 
from service.  If certain symptomatology 
cannot be disassociated from multiple 
sclerosis, it should be specified.  The 
specialist should express an opinion as 
to the time of the initial presentation 
of the disease, as evidenced in the 
record.  A complete rationale for all 
opinions and conclusions expressed should 
be given.

4.  After the medical review has been 
completed, the RO should review the 
report to insure that it complies with 
the directives of this remand.  If 
additional development is required as a 
result of any findings, it should be 
accomplished.

5.  The RO should then adjudicate the 
veteran's claim for service connection 
for multiple sclerosis.  If the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and her 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 



